

114 S2004 IS: To amend section 320301 of title 54, United States Code, to modify the authority of the President of the United States to declare national monuments, and for other purposes. 
U.S. Senate
2015-08-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 2004IN THE SENATE OF THE UNITED STATESAugust 6, 2015Mr. Lee (for himself, Mr. Hatch, and Mr. Barrasso) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend section 320301 of title 54, United States Code, to modify the authority of the President
			 of the United States to declare national monuments, and for other
			 purposes. 
	
 1.Amendment to authority to declare national monumentsSection 320301 of title 54, United States Code, is amended by adding at the end the following:  (e)Effective dateA proclamation or reservation under subsection (a) or (b) shall expire 3 years after proclaimed or reserved unless specifically approved by—
 (1)a Federal law enacted after the date of the proclamation or reservation; and (2)a State law, for each State where the land covered by the proclamation or reservation is located, enacted after the date of the proclamation or reservation..